UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to §240.14a-12 Intraop Medical Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: INTRAOP MEDICAL CORPORATION 570 Del Rey Avenue Sunnyvale, California94085 CONSENT SOLICITATION DearStockholder: The board of directors of Intraop Medical Corporation, or IntraOp, is soliciting your consent on behalf of IntraOp to the following proposals: 1.Approval of an amendment to our amended and restated articles of incorporation to implement a one-for-50 reverse split of the issued and outstanding shares of our common stock and reduce the authorized number of shares of our common stock from 500,000,000 to 2.Approval of an amendment to our amended and restated articles of incorporation to authorize a class of preferred stock, pursuant to which our board of directors would have the authority to issue of up to 20,000,000 shares of such preferred stock in one or more series, with such voting powers, preferences or other rights as our board of directors may determine from time to time without further stockholder approval. We are soliciting your approval of these proposals by written consent in lieu of a meeting of stockholders because our board of directors believes that it is in the best interests of IntraOp and our stockholders to solicit such approval in the most timely and cost effective manner. A form of written consent is enclosed for your use. We intend to mail this consent solicitation statement and accompanying form of written consent on or about, 2009. Our board of directors has fixed a record date of April 21, 2009 for determination of the stockholders entitled to consent to the proposals.Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof.At the close of business on the record date, we hadshares of our common stock outstanding and entitled to consent. Your consent is important.The written consent of the holders of a majority of the shares of our common stock having voting power outstanding on the record date is required to approve each proposal. If you approve the proposals, please check the “FOR” box for each proposal in the enclosed written consent form, sign and date the written consent form and return it to us. The proposed reverse stock split and reduction in the number of authorized shares of our common stock described in this consent solicitation is intended to supersede the applicability of the amendments to our articles of incorporation effecting a one-for-20 reverse stock split and reduction in the number of authorized shares of our common stock that were approved at our 2008 Annual Meeting of Stockholders.Such amendments were never effectuated and we have no intention of effectuating such amendments in the future, subject to the approval by the stockholders of the reverse stock split and reduction in the authorized number of shares of our common stock proposed hereby by the stockholders. By Order of the Board of Directors J.K. Hullett Secretary Sunnyvale, California , OUR BOARD OF DIRECTORS HAS DETERMINED AND BELIEVES THAT THE PROPOSALS DESCRIBED HEREIN ARE ADVISABLE TO, AND IN THE BEST INTERESTS OF, INTRAOP AND OUR STOCKHOLDERS AND HAS APPROVED EACH SUCH PROPOSAL.OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU CONSENT TO EACH PROPOSAL. THE CONSENT PROCEDURE General As discussed in more detail in this consent solicitation statement, we are asking our stockholders to approve (i) a proposal to amend our amended and restated articles of incorporation to implement a one-for-50 reverse split of the issued and outstanding shares of our common stock, par value $0.001 per share, and reduce the authorized number of shares of our common stock from 500,000,000 to 100,000,000; and (ii) a proposal to amend our amended and restated articles of incorporation to authorize a class of preferred stock, pursuant to which our board of directors would have the authority to issue of up to 20,000,000 shares of such preferred stock in one or more series, with such voting powers, preferences or other rights as the board of directors may determine from time to time without further stockholder approval. We intend to mail this consent solicitation statement and accompanying form of written consent on or about, Your consent is important regardless of the number of shares of stock that you hold.Your cooperation in promptly returning your written consent will help limit expenses incident to the approval and implementation of these proposals. Who May Vote Only holders of record of our common stock on the record date will be entitled to consent to the proposals set forth in this consent solicitation statement. Our board of directors has fixed a record date of April 21, 2009 for determination of the stockholders entitled to consent to the proposals.Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof.At the close of business on the record date, we hadshares of our common stock outstanding and entitled to consent. If on April 21, 2009 your shares were registered directly in your name with our transfer agent, Interwest Transfer Company, Inc., then you are a stockholder of record. As a stockholder of record, you may consent to the proposals set forth in this consent solicitation statement. If on April 21, 2009 your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these consent solicitation materials are being forwarded to you by that organization. The organization holding your account is considered to be the stockholder of record for purposes of consenting to the proposals set forth in this consent solicitation statement. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account.Follow the instructions from your broker or bank included with these consent solicitation materials, or contact your broker or bank to request a written consent form. Vote Required; Effectiveness of Approval The written consent of the holders of a majority of the shares of our common stock having voting power outstanding on the record date is required to approve each of the proposals described in this consent solicitation statement. Each share of our common stock is entitled to one vote on each proposal. Consents, once dated, signed and delivered to us, will remain effective unless and until revoked by written notice of revocation dated, signed and delivered to us before the time that we have received the written consent of the holders of a majority of the shares of our common stock having voting power outstanding on the record date.The approval of our stockholders of each proposal will be deemed effective upon the receipt of consents to such proposal by the stockholders described in the previous sentence. Voting and Delivery of Consent A written consent form that has been signed, dated and delivered to us with the “FOR” box checked with respect to a proposal will constitute consent for such proposal. A written consent form that has been signed, dated and delivered to us with the “AGAINST” or “ABSTAIN” boxes checked with respect to a proposal or without any of the boxes checked will be counted as a vote against such proposal. 1. The form of written consent is enclosed with this consent solicitation statement.Completed written consents may be delivered to the attention of J.K. Hullett of IntraOp by facsimile at (408) 636-0022 or by mail to the following address using the enclosed envelope: Intraop Medical Corporation 570 Del
